DETAILED ACTION
Claims 1-20 were filed with the Preliminary Amendment dated 03/17/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 03/17/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
However, the examiner did review JP2019-67216 and the reference has been cited and attached to the PTO892 form.

Specification
The substitute specification filed 03/17/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the phrase “the passage” (two times in line 12) renders the claim indefinite.  It is not clear if “the passage” is referring to the “tubular passage” of line 2 or the “tubular communication passage” of line 10.  For purposes of examination, the passage in line 12 is considered to be that of line 2.
With regard to claim 1, the phrase “a through-hole” in line 21 renders the claim indefinite.  A through-hole was previously introduced in line 7.  It is not clear the through-holes are intended to be the same or different.  For purposes of examination, the through-holes will be considered to be the same.
With regard to claim 1, the phrase “a communication passage” in line 23 renders the claim indefinite.  It is not clear if the communication passage is the same as the passage of line 2, the passage of line 10, or another passage.  For purposes of examination, “a communication passage” will be construed to be the tubular communication passage of line 10.
With regard to claim 2, the phrase “a gap formed between the pressure regulating valve body and the passage formed in the body main body” in lines 5-6) renders the claim indefinite.  Preceding claim 1 already recites such a gap.  Did Applicant intend to claim a different gap than that of the last two lines of claim 1?  For purposes of examination, the gaps will be the same.
With regard to claim 13, the phrase “the passage” (used throughout claim 13, such as lines 12, 13, and 14) renders the claim indefinite.  It is not clear if “the passage” is referring to the “tubular passage” of line 2 or the “tubular communication passage” of line 10.  For purposes of examination, the passage in lines 12-14 is considered to be that of line 2.
With regard to claim 13, the phrase “a through-hole” in line 21 renders the claim indefinite.  A through-hole was previously introduced in line 7.  It is not clear the through-holes are intended to be the same or different.  For purposes of examination, the through-holes will be considered to be the same.
With regard to claim 13, the phrase “a communication passage” in line 23 renders the claim indefinite.  It is not clear if the communication passage is the same as the passage of line 2, the passage of line 10, or another passage.  For purposes of examination, “a communication passage” will be construed to be the tubular communication passage of line 10.
Dependent claims 2-12 and 14-20 are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 8, 11-13, 16, 17, 19-20 (as far as they are definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2019/0101942 (“Suenaga”) in view of U.S. Pat. Pub. No. 2016/0091097 (“Kawauchi”).
 With regard to claim 1, Suenaga discloses a regulator (Figs. 1-2), comprising: one open end of a tubular passage (2) structured to penetrate through a body main body (1) used as an introduction port (21) of a high pressure fluid, and the other open end of the tubular passage (2) used as a takeout port (22) of a decompressed fluid (decompressed after passing through valve), a pressure regulating chamber (4) disposed via a valve seat (3) having a valve-seat seat (31) inside the introduction port (21) in the tubular passage (2) and composed of a valve-seat seat holding member (33) forming a through-hole (32) in an axial direction of the tubular passage (2), a piston pressure regulating valve (7) composed of a pressure regulating valve body (5) having a tip surface (51) that can be in close contact with the valve-seat seat (31) (compare Fig. 1 and Fig. 2) between the pressure regulating chamber (4) and the takeout port  (22) of the passage (2) and having a tubular communication passage (52) with both ends open  (see Fig. 1) and a piston portion (6) surrounded and fixed to an outer periphery of the takeout port side (side near 22) in the passage (2) of the pressure regulating valve body (5; see Fig. 2) is provided so as to be slidable in the axial direction of the passage (compare sliding positions between Fig. 1 and Fig. 2) and urged in a direction of the takeout port (22) in the passage by a pressure regulating spring (8) that has a predetermined load (see para [0015]) and is disposed in an atmospheric chamber (61; para [0015]) provided coaxially and parallel to the pressure regulating chamber (4) around the piston portion (6), a fluid adjusted to a desired pressure taken out from the takeout port (22; see arrows in Fig. 2) by controlling a fluid pressure in the pressure regulating chamber (4) by changing opening areas of the valve-seat seat and the pressure regulating valve body by balancing a load by a pressure of a fluid (para [0015]), the fluid being a high pressure fluid introduced from the introduction port (21) being introduced into the valve-seat seat (31) through a through-hole (32) formed in the valve-seat seat holding member (33) of the pressure regulating valve body and the pressure regulating chamber (4) provided so as to face the valve-seat seat (31), passing through the pressure regulating valve body (5) in which a communication passage (52) is formed, and acting on the piston portion (6) fixed to the pressure regulating valve body (5), and a load by the pressure regulating spring (8) acting on the piston portion (6) on the opposite side of the pressure regulating chamber (4) (see Fig. 2).

    PNG
    media_image1.png
    912
    683
    media_image1.png
    Greyscale

Suenaga discloses all the claimed features with the exception of disclosing at least a pair of rigid synthetic resin annular bearings interposed along a length direction of the pressure regulating valve body at a predetermined distance, at a position on a valve seat side in the axial direction of a gap formed between the pressure regulating valve body and the passage formed in the body main body.  
Kawauchi teaches a regulator, similar to that of Suenaga, and teaches that it is known in the art to modify a pressure regulating valve body (80) to include a pair of rigid synthetic resin (para [0038]) annular bearings (98, 100) interposed along a length direction of the pressure regulating valve body (80) at a predetermined distance (see Fig. 1), at a position on a valve seat side (side near 66) in the axial direction of a gap (space formed at 92/94 between 80 and 12) formed between the pressure regulating valve body (80) and the passage formed in the body main body (12) for the purpose of “guiding the piston 80 along the axial direction (the direction of arrows A and B) while preventing the piston 80 from coming into direct contact with the piston slide hole 24, at the same time, the first and second wear rings 98, 100 may also include a sealing function” (para [0043]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a pair of rigid synthetic annular bearings, such as taught by Kawauchi, in Suenaga, for the purpose of guiding the pressure regulating valve body, as well as providing additional sealing functions, such as taught by Kawauchi (paras [0038] and [0043]). 
With regard to claim 2 and claim 16,  the combination discloses that a gap between the piston portion (6) and the passage (2) formed in the body main body (1) is set so that the piston portion (6) and the passage (2) of the body main body (1) do not come into contact with each other (as can be seen in Fig. 2 of Suenaga, at least at the portion adjacent 92 and to the right, 6 does not contact 1) when the pressure regulating valve body (5) is tilted along an axis within an angle range allowed by a distance between the pair of annular bearings (para [0042]) and a gap formed between the pressure regulating valve body (5) and the passage (2) formed in the body main body (the addition of the bearings as set forth above in claim 1 would limit the tilt and therefore the range the valve body could tilt without touching the body 1).  
With regard to claim 3 and claim 8 and claim 17, the combination discloses an insertion groove (92 or 96) of a respective one of the pair of annular bearings (98 or 100) is disposed on an end surface of a boss (area of 12 adjacent 98/100/102 in Kawauchi) on the piston portion side extending from the passage  of the body main body along the gap by a predetermined distance (see Fig. 2 of Kawauchi).
Kawauchi does not disclose that the bearings (98/100) are disposed in insertion groove disposed on an end surface of a boss.  The bearings and grooves are adjacent a boss of 12, but the groove is not on the surface of the boss.  
Suenaga discloses that seals (91/92) are disposed in grooves on the boss (see Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to swap the location of the bearings and grooves to be in the boss and not the regulating body/piston, since the groove locations are known equivalents and the use of which would be known to one of ordinary skill in the art.
With regard to claim 5 and claim 11, the combination discloses that an insertion groove (92 or 96)  of a respective one of the pair of annular bearings (98 or 100) is disposed adjacent an end surface of a boss (boss area of 12 adjacent 98/100/102 in Fig. 2) on the valve seat (3 of Suenaga) side extending from the passage of the body main body along the gap by the predetermined distance (see Fig. 2), and a seal member (91 of Suenaga) for closing the gap between the pressure regulating valve body (5) and the passage (2) formed in the body main body (1) is provided adjacent to the end surface (see Suenaga at Fig. 2). 
Kawauchi does not disclose that the bearings (98/100) are disposed in insertion groove disposed on an end surface of a boss.  The bearings and grooves are adjacent a boss of 12, but the groove is not on the surface of the boss.  
Suenaga discloses that seals (91/92) are disposed in grooves on the boss (see Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to swap the location of the bearings and grooves to be in the boss and not the regulating body/piston, since the groove locations are known equivalents and the use of which would be known to one of ordinary skill in the art.
With regard to claim 12, Suenaga discloses a seal member (91) for closing the gap between the pressure regulating valve body (5) and the passage (2) formed in the body main body (1) is provided adjacent to the end surface (see Fig. 1).  
With regard to claim 13, Suenaga discloses a pressure regulator for supplying high pressure fuel to an engine (para [0003]), comprising:  a tubular passage (2) having one open end structured to penetrate through a body main body (1) used as an introduction port (21) of a high pressure fluid, and the other end of the tubular passage (2) provided as a takeout port (22) of a decompressed fluid (decompressed after passing through valve), a pressure regulating chamber (4) disposed via a valve seat (3) having a valve-seat seat (31) inside the introduction port (21) in the tubular passage (2) and composed of a valve-seat seat holding member (33) forming a through-hole (32) in an axial direction of the tubular passage (2), a piston pressure regulating valve (7) composed of a pressure regulating valve body (5) having a tip surface (51) that can be in close contact with the valve-seat seat (31) (compare Fig. 1 and Fig. 2) between the pressure regulating chamber (4) and the takeout port  (22) of the passage (2) and having a tubular communication passage (52) with both ends open  (see Fig. 1) and a piston portion (6) surrounded and fixed to an outer periphery of the takeout port side (side near 22) in the passage (2) of the pressure regulating valve body (5; see Fig. 2) is provided so as to be slidable in the axial direction of the passage (compare sliding positions between Fig. 1 and Fig. 2) and urged in a direction of the takeout port (22) in the passage by a pressure regulating spring (8) that has a predetermined load (see para [0015]) and is disposed in an atmospheric chamber (61; para [0015]) provided coaxially and parallel to the pressure regulating chamber (4) around the piston portion (6), a fluid adjusted to a desired pressure taken out from the takeout port (22; see arrows in Fig. 2) by controlling a fluid pressure in the pressure regulating chamber (4) by changing opening areas of the valve-seat seat and the pressure regulating valve body by balancing a load by a pressure of a fluid (para [0015]), the fluid being a high pressure fluid introduced from the introduction port (21) being introduced into the valve-seat seat (31) through a through-hole (32) formed in the valve-seat seat holding member (33) of the pressure regulating valve body and the pressure regulating chamber (4) provided so as to face the valve-seat seat (31), passing through the pressure regulating valve body (5) in which a communication passage (52) is formed, and acting on the piston portion (6) fixed to the pressure regulating valve body (5), and a load by the pressure regulating spring (8) acting on the piston portion (6) on the opposite side of the pressure regulating chamber (4) (Fig. 2).
Suenaga discloses all the claimed features with the exception of disclosing at least a pair of rigid synthetic resin annular bearings interposed along a length direction of the pressure regulating valve body at a predetermined distance, at a position on a valve seat side in the axial direction of a gap formed between the pressure regulating valve body and the passage formed in the body main body.  
Kawauchi teaches a regulator, similar to that of Suenaga, and teaches that it is known in the art to modify a pressure regulating valve body (80) to include a pair of rigid synthetic resin (para [0038]) annular bearings (98, 100) interposed along a length direction of the pressure regulating valve body (80) at a predetermined distance (see Fig. 1), at a position on a valve seat side (side near 66) in the axial direction of a gap (space formed at 92/94 between 80 and 12) formed between the pressure regulating valve body (80) and the passage formed in the body main body (12) for the purpose of “guiding the piston 80 along the axial direction (the direction of arrows A and B) while preventing the piston 80 from coming into direct contact with the piston slide hole 24, at the same time, the first and second wear rings 98, 100 may also include a sealing function” (para [0043]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a pair of rigid synthetic annular bearings, such as taught by Kawauchi, in Suenaga, for the purpose of guiding the pressure regulating valve body, as well as providing additional sealing functions, such as taught by Kawauchi (paras [0038] and [0043]). 
With regard to claim 19, Suenaga discloses a seal member (91) for closing the gap between the pressure regulating valve body (5) and the passage (2) formed in the body main body (1) is provided adjacent to the end surface (see Fig. 1).  
With regard to claim 20, the combination discloses an insertion groove (92 or 96) of a respective one of the pair of annular bearings (98 or 100) is disposed on an end surface of a boss (area of 12 adjacent 98/100/102 in Kawauchi) on the piston portion side extending from the passage of the body main body along the gap by a predetermined distance (see Fig. 2 of Kawauchi).  Suenaga further discloses a seal member  (91/92) for closing the gap between the pressure regulating valve body (5) and the passage (2) formed in the body main body (1) is provided adjacent to the end surface (see Fig. 2).
Kawauchi does not disclose that the bearings (98/100) are disposed in insertion groove disposed on an end surface of a boss.  The bearings and grooves are adjacent a boss of 12, but the groove is not on the surface of the boss.  
Suenaga discloses that seals (91/92) are disposed in grooves on the boss (see Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to swap the location of the bearings and grooves to be in the boss and not the regulating body/piston, since the groove locations are known equivalents and the use of which would be known to one of ordinary skill in the art.

Claims 4, 9, 10, and 18 (as far as they are definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2019/0101942 (“Suenaga”) in view of U.S. Pat. Pub. No. 2016/0091097 (“Kawauchi”) as applied to claims 3 and 8 and 17 above, and further in view of U.S. Pat. Pub. No. 20180265697 (“Ainsworth”).
With regard to claim 4 and claim 9 claim 18, Suenaga (as modified by Kawauchi) discloses a flange (flange surrounding grooves 92/96 in Kawauchi) for preventing the inserted annular bearing (98/100) from being pulled out is expanded inward at an open end of the insertion groove (92/96) of the respective annular bearing (See Fig. 2 of Kawauchi).  
Suenaga (as modified by Kawauchi) discloses all the claimed features with the exception of disclosing that the bearing has a notch disposed in a part thereof.
Ainsworth teaches that it is known in the art to modify a bearing ring (BUR 14, Fig. 1) to include a notch (split in the ring) for the purpose of allowing the BUR/bearing ring to be split in order to allow it to be opened and placed over a shaft (para [0004]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a notch/split, such as taught by Ainsworth, in the bearing ring of Suenaga/Kawauchi for the purpose of allowing it to be opened and placed over a shaft, such as taught by Ainsworth (para [0004]).  
With regard to claim 10, Suenaga discloses a seal member (91) for closing the gap between the pressure regulating valve body (5) and the passage (2) formed in the body main body (1) is provided adjacent to the end surface (see Fig. 2).  
  
 Claims 6, 7, 14, and 15 (as far as they are definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2019/0101942 (“Suenaga”) in view of U.S. Pat. Pub. No. 2016/0091097 (“Kawauchi”) as applied to claims 3 and 8 and 17 above, and further in view of U.S. Pat. Pub. No . 5,950,664 (“Battaglia”).
With regard to claims 6 and 14, Suenaga (as modified by Kawauchi)  discloses all the claimed features with the exception of disclosing that the pair of annular bearings are composed of vinyl chloride resin.   
Kawauchi does disclose that the bearings are made of resin (para [0038]).
Battaglia teaches that it is known in the art to modify a bearing element to be made out of a vinyl chloride resin (PVC – col. 1, line 61 to col. 2, line 9; col. 2, line 3 = PVC).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the bearing of Suenaga/Kawauchi out of any suitable material, such as a vinyl chloride resin, such as taught by Battaglia, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (See MPEP 2144.07).  
With regard to claims 7 and 15, Suenaga (as modified by Kawauchi)  discloses all the claimed features with the exception of disclosing that the pair of annular bearings are composed of polypropylene resin.   
Kawauchi does disclose that the bearings are made of resin (para [0038]).
Battaglia teaches that it is known in the art to modify a bearing element to be made out of a polypropylene resin (col. 1, line 61 to col. 2, line 9; col. 2, line 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the bearing of Suenaga/Kawauchi out of any suitable material, such as a polypropylene resin, such as taught by Battaglia, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (See MPEP 2144.07).     
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753